 

Exhibit 10.1

 

Lock-Up Agreement

 

_______, 2020

 

Aegis Capital Corp.

810 Seventh Avenue, 18th Floor

New York, NY 10019

 

As Representative of the several Underwriters named on Schedule 1 to the
Underwriting Agreement referenced below

 

Ladies and Gentlemen:

 

The undersigned understands that Aegis Capital Corp. (the “Representative”),
proposes to enter into an Underwriting Agreement (the “Underwriting Agreement”)
with Digital Ally Inc., a Nevada corporation (the “Company”), providing for the
public offering (the “Public Offering”) of shares of common stock, par value
$0.001 per share, of the Company (the “Common Shares”) and/or other securities
of the Company convertible into or exchangeable for Common Shares.

 

To induce the Representative to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Representative or pursuant to a previously established and valid
10b5-1 trading plan, the undersigned will not, during the period commencing on
the date hereof and ending 45 days after the date of the Underwriting Agreement
relating to the Public Offering (the “Lock-Up Period”), (1) offer, pledge, sell,
contract to sell, grant, lend, or otherwise transfer or dispose of, directly or
indirectly, any Common Shares or any securities convertible into or exercisable
or exchangeable for Common Shares, whether now owned or hereafter acquired by
the undersigned or with respect to which the undersigned has or hereafter
acquires the power of disposition (collectively, the “Lock-Up Securities”); (2)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Lock-Up
Securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of Lock-Up Securities, in cash or otherwise; (3) make
any demand for or exercise any right with respect to the registration of any
Lock-Up Securities; or (4) publicly disclose the intention to make any offer,
sale, pledge or disposition, or to enter into any transaction, swap, hedge or
other arrangement relating to any Lock-Up Securities. Notwithstanding the
foregoing, and subject to the conditions below, the undersigned may transfer
Lock-Up Securities without the prior written consent of the Representative in
connection with (a) transactions relating to Lock-Up Securities acquired in open
market transactions after the completion of the Public Offering; provided that
no filing under Section 13 or Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or other public announcement shall be
required or shall be voluntarily made in connection with subsequent sales of
Lock-Up Securities acquired in such open market transactions; (b) transfers of
Lock-Up Securities as a bona fide gift, by will or intestacy or to a family
member or trust for the benefit of the undersigned or a family member (for
purposes of this lock-up agreement, “family member” means any relationship by
blood, marriage or adoption, not more remote than first cousin); (c) transfers
of Lock-Up Securities to a charity or educational institution (d) if the
undersigned is a corporation, partnership, limited liability company or other
business entity, (i) any transfers of Lock-Up Securities to another corporation,
partnership or other business entity that controls, is controlled by or is under
common control with the undersigned or (ii) distributions of Lock-Up Securities
to members, partners, stockholders, subsidiaries or affiliates (as defined in
Rule 405 promulgated under the Securities Act of 1933, as amended) of the
undersigned; (e) if the undersigned is a trust, to a trustee or beneficiary of
the trust; provided that in the case of any transfer pursuant to the foregoing
clauses (b), (c) (d) or (e), (i) any such transfer shall not involve a
disposition for value, (ii) each transferee shall sign and deliver to the
Representative a lock-up agreement substantially in the form of this lock-up
agreement and (iii) no filing under Section 13 or Section 16(a) of the Exchange
Act or other public announcement shall be required or shall be voluntarily made
during the Lock-Up Period; (f) the receipt by the undersigned from the Company
of Common Shares upon the vesting of restricted stock awards or stock units or
upon the exercise of options to purchase the Company’s Common Shares issued
under an equity incentive plan of the Company or an employment arrangement
described in the Pricing Prospectus (as defined in the Underwriting Agreement)
(the “Plan Shares”) or the transfer of Common Shares or any securities
convertible into Common Shares to the Company upon a vesting event of the
Company’s securities or upon the exercise of options to purchase the Company’s
securities, in each case on a “cashless” or “net exercise” basis or to cover tax
obligations of the undersigned in connection with such vesting or exercise, but
only to the extent such right expires during the Lock-up Period, provided that
in the case of a net exercise or cashless exercise no filing under Section 13 or
Section 16(a) of the Exchange Act or other public announcement shall be required
or shall be voluntarily made within 45 days after the date of the Underwriting
Agreement, and after such 45th day, if the undersigned is required to file a
report under Section 13 or Section 16(a) of the Exchange Act reporting a
reduction in beneficial ownership of Common Shares during the Lock-Up Period,
the undersigned shall include a statement in such schedule or report to the
effect that the purpose of such transfer was to cover tax withholding
obligations of the undersigned in connection with such vesting or exercise and,
provided further, that the Plan Shares shall be subject to the terms of this
lock-up agreement; (g) the transfer of Lock-Up Securities pursuant to agreements
described in the Pricing Prospectus under which the Company has the option to
repurchase such securities or a right of first refusal with respect to the
transfer of such securities, provided that if the undersigned is required to
file a report under Section 13 or Section 16(a) of the Exchange Act reporting a
reduction in beneficial ownership of Common Shares during the Lock-Up Period,
the undersigned shall include a statement in such schedule or report describing
the purpose of the transaction; (h) the establishment of a trading plan pursuant
to Rule 10b5-1 under the Exchange Act for the transfer of Lock-Up Securities and
scheduled below; (i) the transfer of Lock-Up Securities that occurs by operation
of law, such as pursuant to a qualified domestic order or in connection with a
divorce settlement, provided that the transferee agrees to sign and deliver a
lock-up agreement substantially in the form of this lock-up agreement for the
balance of the Lock-Up Period, and provided further, that any filing under
Section 13 or Section 16(a) of the Exchange Act that is required to be made
during the Lock-Up Period as a result of such transfer shall include a statement
that such transfer has occurred by operation of law; and (j) the transfer of
Lock-Up Securities pursuant to a bona fide third party tender offer, merger,
consolidation or other similar transaction made to all holders of the Common
Shares involving a change of control (as defined below) of the Company after the
closing of the Public Offering and approved by the Company’s board of directors;
provided that in the event that the tender offer, merger, consolidation or other
such transaction is not completed, the Lock-Up Securities owned by the
undersigned shall remain subject to the restrictions contained in this lock-up
agreement. For purposes of clause (j) above, “change of control” shall mean the
consummation of any bona fide third party tender offer, merger, amalgamation,
consolidation or other similar transaction the result of which is that any
“person” (as defined in Section 13(d)(3) of the Exchange Act), or group of
persons, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of a majority of total voting power of the voting stock of the
Company. The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s Lock-Up Securities except in compliance with this
lock-up agreement.

 

   

 

 

If (i) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs, or (ii) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the Lock-Up Period, the restrictions imposed by this lock-up
agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of such
material news or material event, as applicable, unless the Representative
waives, in writing, such extension.

 

The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date hereof to and including the 34th day following the
expiration of the initial Lock-Up Period, the undersigned will give notice
thereof to the Company and will not consummate any such transaction or take any
such action unless it has received written confirmation from the Company that
the Lock-Up Period (as may have been extended pursuant to the previous
paragraph) has expired.

 

If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any
issuer-directed or “friends and family” Securities that the undersigned may
purchase in the Public Offering; (ii) the Representative agrees that, at least
three (3) business days before the effective date of any release or waiver of
the foregoing restrictions in connection with a transfer of Lock-Up Securities,
the Representative will notify the Company of the impending release or waiver;
and (iii) the Company has agreed in the Underwriting Agreement to announce the
impending release or waiver by press release through a major news service at
least two (2) business days before the effective date of the release or waiver.
Any release or waiver granted by the Representative hereunder to any such
officer or director shall only be effective two (2) business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (a) the release or waiver is effected solely to permit a transfer
of Lock-Up Securities not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this lock-up agreement to the
extent and for the duration that such terms remain in effect at the time of such
transfer.

 

   

 

 

The undersigned understands that the Company and the Representative are relying
upon this lock-up agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

The undersigned understands that, if the Underwriting Agreement is not executed
by March 12, 2020 or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Shares to be sold thereunder, then this
lock-up agreement shall be void and of no further force or effect.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Representative.

 

  Very truly yours,           (Name - Please Print)           (Signature)      
    (Name of Signatory, in the case of entities - Please Print)           (Title
of Signatory, in the case of entities - Please Print)

 

  Address:          

 

   

 

 

Schedule 1

 

List of Existing 10b5-1 Trading Plan

 

   

 

 